Case 0:19-cv-60487-RKA Document 98 Entered on FLSD Docket 01/31/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 0:19-cv-60487
  SOLU-MED, INC.,

                Plaintiff,
  vs.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

              Defendant.
  ________________________________/

                     PLAINTIFF’S REPLY MEMORANDUM OF LAW
                    IN FURTHER SUPPORT OF MOTION FOR RELIEF
                        FROM ORDER DATED JANUARY 8, 2020

          Plaintiff Solu-Med, Inc., files this reply memorandum of law in further support of its
  Motion for Relief from this Court’s paperless order dated January 8, 2020 [D.E. 84] and Fed.
  R. Civ. P. 60 and in reply to Defendant Youngblood Skin Care Products LLC’s
  (“Youngblood”) Response in Opposition thereto [D.E. 90], and says:
                                           Introduction
         The January 8th paperless order granting Youngblood leave to add six new affirmative
  defenses should be vacated. As explained in its motion, Solu-Med had no opportunity to
  respond to Youngblood’s motion for leave because the Court issued its order before Solu-
  med’s response was due. So at the very least, the order should be vacated so that Solu-Med
  can file its response -- which would include a discussion of the substantial prejudice that such
  a belated amendment creates. On that point, Youngblood’s addition of these six new defenses
  occurred many months after the pleading-amendment deadline expired under this Court’s Rule
  16 Scheduling Order [D.E. 28 at 2] and after the key depositions of Youngblood and its agent
  Amazzia had already concluded. The discovery cutoff is now less than one week away. [D.E.
  65 at 2.] Even though Youngblood had every opportunity to include those six defenses in its
  initial answer, it instead chose to assert them at this late date and thereby deprive Solu-Med
  of an adequate opportunity to pursue relevant discovery on them.

                                                 1
Case 0:19-cv-60487-RKA Document 98 Entered on FLSD Docket 01/31/2020 Page 2 of 4



                                           Reply Argument
        In its response, Youngblood initially argues that this Court is powerless to reconsider
  its paperless order because Rule 60 prohibits reconsideration unless there is new evidence,
  changed law, or clear error and Solu-Med has failed to present any such thing. Youngblood’s
  argument is misplaced. All of the authorities that it cites on page 3 to support that position
  apply such a standard to a final order -- rather than, as here, an interlocutory order. In rejecting
  the very notion that Rule 60 has a limiting effect on reconsideration of interlocutory orders,
  another division of this Court ruled that a district court has the inherent power to reconsider
  any such order in the interest of justice. In the court’s words:
                 The Court’s power to modify an interlocutory judgment or order
                 at any time prior to final judgment is hornbook law. A district
                 court, so long as it has jurisdiction over a case, possesses inherent
                 power over interlocutory orders and can reconsider them when it
                 is consonant with justice to do so. Contrary to what Defendant
                 appears to argue, Rule 60 does not limit the Court’s power to
                 reconsider its own, non-final orders.

  Crocker v. Beatty, No. 16-CV-14162, 2017 WL 11140442, at *1 (S.D. Fla. Sept. 5, 2017); see
  also Bankhead v. WRP Enterprises, Inc., 6:07-CV-643-ORL-19GJK, 2008 WL 4372845, at *3
  (M.D. Fla. Sept. 24, 2008) (“Court has the inherent power to reconsider interlocutory orders
  and reopen any part of a case before entry of a final judgment”). And, reconsiderations lies to
  correct manifest injustices, as here. See Baquero v. Lancet Ind. Risk Retention Group, Inc., 2013
  WL 5705574 (S.D. Fla. 2013), at *1; Evergreen Media Holdings v. Paul Rock Produced, LLC, 2017
  WL 8948370 (M.D. Fla. 2017) at *1.
        That alone defeats Youngblood’s argument. But there is another point to be made here.
  The very standard that Youngblood is urging -- i.e., new evidence, changed law, or clear error
  -- assumes that the parties have already been given an opportunity to brief their respective
  positions on the applicable evidence and law. But that was not the case here. Solu-Med was
  prevented from presenting its position because the Court inadvertently granted Youngblood’s
  motion for leave to amend before Solu-Med’s response was even due. This Court clearly has
  the inherent authority to correct this situation to prevent manifest injustice.
        Next, Youngblood argues that it could not possibly have complied with the June
  pleading-amendment deadline because its motion to dismiss was not ruled upon until
  September – following which it filed its initial answer. But that argument only serves to
                                                   2
Case 0:19-cv-60487-RKA Document 98 Entered on FLSD Docket 01/31/2020 Page 3 of 4



  highlight Youngblood’s unnecessary delay here. With the pleading-amendment deadline
  already having expired when Youngblood filed its answer, Youngblood knew at that point it
  would have no further opportunity to amend its pleading and thus needed to be certain that
  its pleading was complete. This it failed to do. After filing its answer, Youngblood delayed
  three more months before seeking to add the six defenses at issue – and it strategically did so the
  very day after Youngblood was deposed and with the discovery cutoff looming.
        To the extent Youngblood seeks to justify its delay by creating the impression that it
  has just become aware of such defenses through “recent discovery” [see D.E. 90 at 5-6], is
  patently false.   Youngblood cannot gainsay that it was relying on its interpretation of
  Amazon’s policy on counterfeit, when it asserted Plaintiff’s products were counterfeit. The
  portions of Mr. Goodson’s deposition that were cited in Defendant’s response occurred in
  mid-January, and only stood for the proposition that in a desperate attempt to get the store
  re-instated by Amazon, Plaintiff was attempting to use “buzzwords “provided by Amazon’s
  employees for re-instatement. Plaintiff reserves the right to more fully address the history of
  the affirmative defenses and testimony provided in a response to the motion for leave to add
  affirmatives defenses, should this motion be granted.
        Youngblood argues next that any prejudice incurred by Solu-Med is actually Solu-
  Med’s own fault because it has not pursued any discovery on these six defenses in the few
  weeks since Youngblood asserted them, i.e Youngblood is now blaming Solu-Med for the
  consequences of Youngblood’s own delay. Indeed, Youngblood waited until the last few
  weeks of the discovery period to add these defenses – at a point when the existing deposition
  schedule through the cutoff date was already extremely robust. Since December 13, 2019,
  Plaintiff has received and responded to three additional sets of written discovery; received a
  robust second subpoena of its sister corporation QMED; received a robust subpoena to its
  accountant that is now the subject of motion practice before the Court, and attended the
  following depositions: deposition of Solu-med’s C.F.O. Joaquin Lorie on January 7, 2020,
  deposition of Kellon Goodson on January 9, 2020, coordinated expert disclosures, and
  engaged in lengthy meet and confers relating to non-party Innopex and non-party Amazon.
        Finally, on the last page of its response, Youngblood argues that Solu-Med’s own
  motion for leave to strike affirmative defenses in the initial answer is “moot” because
  Youngblood “withdrew” those defenses in its amended answer. Mootness on this point,

                                                  3
Case 0:19-cv-60487-RKA Document 98 Entered on FLSD Docket 01/31/2020 Page 4 of 4



  however, depends on whether this Court allows Youngblood’s amended answer to stand. If
  reconsideration is granted herein and leave to file the amended answer is ultimately denied,
  then Youngblood’s initial answer would be its active pleading and Solu-Med’s motion for
  leave to strike defenses therein would not be rendered moot.
         WHEREFORE Plaintiff requests that this Court vacate its January 8th paperless order
  [D.E. 84] -- and enter a new order that strikes Youngblood’s amended pleading [D.E. 85] or
  at the very least gives Plaintiff an opportunity to file appropriate memoranda opposing
  Youngblood’s earlier filing [D.E. 79/80].

  Respectfully submitted,
  Attorneys for Plaintiff:

  BLACK LAW P.A.
  1401 E Broward Blvd. Suite 204
  Fort Lauderdale FL 33301
  ph-954.320.6220 fx-954.320.6005

  By:           s/ Kelsey K. Black
         Kelsey K. Black
         Florida Bar No. 078925
         kelsey@kkbpa.com
  and

  Stanley R. Goodman, Esq. (admitted pro hac vice)
  Goodman & Saperstein
  666 Old Country Road, Suite 200
  Garden City, NY 11530
  Telephone: (516) 227-2100
  Facsimile: (516) 227-2108
  gsesq600@aol.com




                                               4
